Citation Nr: 0113388	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-23 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to December 1970.  Service in Vietnam is indicated by the 
evidence of record.
 
This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim of entitlement to a 
total rating based on unemployability due to service-
connected disabilities.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in February 2001.

Other issues

In addition to the issue of the veteran's entitlement to a 
total rating based on unemployability due to service-
connected disabilities, the following issues had been 
developed for appellate consideration: entitlement to an 
extension of a total disability evaluation for convalescence 
based on right ankle surgeries, whether new and material 
evidence has been presented to reopen a claim of service 
connection for peripheral neuropathy, entitlement to service 
connection for peripheral neuropathy on the basis of exposure 
to herbicides, and entitlement to an increased rating for 
residuals of a gunshot wound of the right foot and ankle with 
traumatic arthritis and absence of posterior tibial artery, 
status post talar joint fusion with right iliac crest.  The 
veteran also arguably perfected an appeal with respect to the 
issue of entitlement to a compensable rating for residuals of 
a fistulotomy.  In a statement dated June 24, 1998, however, 
the veteran clarified that he desired appellate review only 
with respect to the issue of entitlement to a total rating 
based on unemployability due to his service-connected 
disabilities.  Accordingly, the Board concludes that the 
veteran has withdrawn his appeal with respect to each issue 
identified above with the exception of his claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  See 38 C.F.R. § 20.204 
(2000).

The Board additionally notes that the veteran, in a December 
1999 statement, raised the issues of entitlement to service 
connection on a secondary basis for right hip arthritis and 
low back disability.  In connection with those claims, the 
record reflects that the veteran was afforded a VA 
examination in May 2000, at which time the examiner concluded 
that the veteran's alleged right hip and low back 
disabilities appeared to be secondary to his right ankle 
disability.  While the record shows that the RO, in June 
2000, thereafter described the status of the pending issues 
as ready for adjudication, there is no indication that the RO 
has, in fact, adjudicated the issues of entitlement to 
service connection on a secondary basis for right hip 
arthritis and low back disability.  These matters are 
therefore referred to the RO for appropriate action.

REMAND

Factual background

The veteran seeks entitlement to a total rating based on 
unemployability due to service-connected disabilities.  

Applicable law provides that a total disability rating may be 
assigned where the schedular rating is less than total, and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).  

The veteran's service-connected disabilities include 
residuals of a gunshot wound of the right foot and ankle with 
traumatic arthritis and absence of posterior tibial artery, 
status post talar joint fusion with right iliac crest, 
evaluated as 40 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; and right 
leg scars, scar of the right iliac crest, postoperative 
residuals of a fistulotomy, and residuals of a left clavicle 
fracture, each evaluated as noncompensably disabling.  The 
combined disability evaluation for his service-connected 
disabilities is 60 percent.

Reasons for remand

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

While the record reflects that the veteran has undergone 
several recent VA examinations of his service-connected 
disabilities, none of the examiners addressed the impact of 
the veteran's service-connected disabilities on his ability 
to work, to include whether they render him unemployable.  
Under the circumstances, the Board concludes that additional 
VA examination of the veteran is warranted for the express 
purpose of providing competent medical evidence concerning 
the matter which is currently before the Board. 

The Board notes that the veteran was apparently evaluated by 
VA's Vocational Rehabilitation division at some point after 
he stopped working.  While some records associated with the 
veteran's vocational rehabilitation counseling sessions are 
on file, the veteran's VA Vocational Rehabilitation folder 
notably is not of record.  If the Vocational rehabilitation 
folder cannot be located, the RO may wish to consider 
scheduling the veteran for a VA Social and Industrial Survey. 

The Board also notes that additional medical evidence, 
consisting of VA treatment records from 1998 to 2000, was 
received at the RO in April 2000, the day before the last 
Supplemental Statement of the Case (SSOC) was issued in 
connection with the instant appeal; there is no indication 
that the April 2000 SSOC considered the newly submitted 
evidence.  In addition, the veteran was afforded a VA 
examination in May 2000, which, among other things, addressed 
the severity of his service-connected right ankle disability.  
As noted above, the veteran was last issued an SSOC with 
respect to the issue on appeal in April 2000.  As the May 
2000 examination report is clearly pertinent to the instant 
appeal, a remand is required for the issuance of an SSOC.  
See 38 C.F.R. § 19.31 (2000).

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The veteran's VA Vocational 
Rehabilitation folder should be 
obtained and associated with his 
claims folder.  If the veteran's VA 
Vocational Rehabilitation folder 
cannot be located, the RO should 
consider scheduling the veteran for 
a VA Social and Industrial Survey, 
if in the judgment of the RO such is 
warranted by the state of the 
record.  If a VA Social and 
Industrial Survey is conducted, the 
report thereof should be associated 
with the veteran's VA claims folder.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
the veteran's service-connected  
residuals of a gunshot wound of the 
right foot and ankle, right leg and 
right iliac crest scars, 
postoperative residuals of a 
fistulotomy and residuals of a left 
clavicle fracture.  The examining 
physician should provide an opinion 
concerning the impact of the above 
physical disabilities on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained. The examination 
report is to reflect that a review 
of the veteran's VA claims folder 
was made.  The examination report 
must be associated with the 
veteran's VA claims folder.

5.  The RO should also arrange for a 
VA psychiatric examination of the 
veteran to determine the extent of 
his service-connected PTSD.   The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veteran's service-connected PTSD 
and a global assessment of 
functioning (GAF) score with an 
explanation of the significance of 
the score assigned.  The examination 
report is to reflect that a review 
of the veteran's claims folder was 
made.  The report of the examination 
must be associated with the 
veteran's claims folder. 

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disabilities.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case and afforded an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


